DETAILED ACTION
This is the Office action based on the 16793983 application filed February 18, 2020, and in response to applicant’s argument/remark filed on January 18, 2022.  Claims 1-14 and 21-26 are currently pending and have been considered below.  
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 Claim Interpretations
Claim 8 recites a limitation “wherein a ratio of a regent gas flow rate to a Br2 byproduct gas is greater than 8:1”.  Since claim 8 does not recite any flowing of Br2 during the etching process nor during the introducing the reagent gases, for the purpose of examining the above limitation will be interpreted as the Br2 byproduct gas may be flowing in any other process.
Claim 1 recites a limitation “applying RF power to the plasma reactor converting the process gases at least partially to a Br2 byproduct gas within the plasma reactor and reacting the Br2 byproduct gas with the reagent vapor to form HBr, wherein a ratio of a a HBr flow rate is greater than 2:1, and wherein a ratio of the reagent vapor flow rate to a Cl2 gas flow rate of the Cl2 gas is 8:1 to 15:1” (emphasis added).  The term “a HBr flow rate” is interpreted as either the HBr entering the process chamber, the HBr flow at a position within the process chamber, or the unreacted HBr exiting the process chamber, or the HBr that is the combination of the product of the reacting the Br2 byproduct gas with the reagent vapor within the plasma reactor and the unreacted HBr exiting the process chamber.  The term “a Cl2 gas flow rate of the Cl2 gas” is interpreted as a Cl2 gas flow rate of the Cl2 gas entering the process chamber, a Cl2 gas flow rate of the Cl2 gas at a position inside the process chamber, a Cl2 gas flow rate of the Cl2 gas exiting the process chamber, or a Cl2 gas flow rate of the Cl2 gas at a position within the plasma reactor. 
Claim Objections
Claims 6 and 13 objected to because of the following informalities:  the phrase “are greater the amount” appears to contain a typographical error.   For the purpose of examining it will be assumed that this term is “are greater than the amount”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 8 and 26 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “wherein a ratio of the reagent vapor flow rate to a Cl2 gas flow rate of the Cl2 gas is 8:1 to 15:1” in the specification.  Although the specification teaches “(f)or example, in some embodiments, the ratio of the H2O vapor flow rate to Cl2 byproduct gas is greater than 8:1.  In other embodiments, the ratio of the H2O vapor flow rate to Cl2 byproduct gas is greater than 15:1” in paragraph 0026, the term “a Cl2 gas flow rate of the Cl2 gas” in claim 1 has a different scope than the term “Cl2 byproduct gas” in the specification.  It is noted that the term “Cl2 byproduct gas” in the specification refers to the Cl2 gas that exits the process chamber, and the term “the Cl2 gas” in claim 1 may refer to the Cl2 gas entering the process chamber.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claims 2-7 and 9-25 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claims 1 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1-14 and 21-26  rejected under U.S.C. 103 as being unpatentable over Dickinson et al. (U.S. PGPub. No. c), hereinafter “Dickinson”, in view of Cheng et al. (U.S. PGPub. No. 20130119444), hereinafter “Cheng”, and Shufflebotham et al. (U.S. Pat. No. 6888040), hereinafter “Shufflebotham”.--Claims 1, 3, 4, 21, 22, 23, 24, 26: Dickinson teaches a method for abating global warming gas from an effluent containing a perfluorocarbon (PFC) gas, such as SF6 ([0006]) from an etching process performed in a process chamber ([0005-0006]), comprisingflowing the effluent gas out of the process chamber into a plasma chamber ([0009, 0016]);delivering an abating reagent comprising oxygen and hydrogen to the plasma chamber and converting the PFC to an abated material in the presence of a plasma ([0009]), wherein the reagent may comprise hydrogen and water vapor ([0011, 0023]), wherein 2 gases.         Cheng teaches a method of etching a substrate by using a gas mixture comprising 10-60 sccm HBr, 5-40 sccm Cl2 and 10-100 sccm CF4 ([0021]).         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to abate an effluent resulting from an etching process comprising 10-60 sccm HBr, 5-40 sccm Cl2 and 10-100 sccm CF4 in the invention of Dickinson because Dickinson teaches to abate effluent from an etching process, but is silent about gases used in the etching, and Cheng teaches that an etching of a dielectric layer may comprise such gases.          Dickinson further teaches that the hydrogen to halogen ratio is about 1:1 and the oxygen to PFC gas ratio is about 2:1 ([0010], Claim 9).  Thus, one of skill in the art would flow H2O vapor and additional H2 to satisfy all 3 requirements: 1) hydrogen to halogen ratio is about 1:12) oxygen to PFC gas ratio is about 2:1 and 3) the ratio of  hydrogen: oxygen at least 2.5:1 ([0009, 0017]), such as about 3:1 to 10:1 2O vapor is required.  To satisfy the requirement 3), an additional 10-1600 sccm of hydrogen is required.  Thus the amount of abating reagent required is 20-200 sccm water vapor and 10-1600 sccm hydrogen gas.  It is noted that this overlaps the ratio reagent:HBr flow greater than 2:1 and the ratio reagent: Cl2 flow is 8:1- 15:1.
        Dickinson further teaches that the plasma can be generated using plasma generation methods known in the art, such as microwave plasma, inductively coupled plasma or capacitively coupled plasma ([0034]), and using several kW of power ([0030]).  Dickinson is silent about the type of the power.        Shufflebotham, also directed to a method for abating global warming gas from an effluent containing PFC gas from an etching process performed in a process chamber by using a plasma, teaches that the plasma may be generated by applying RF power to a coil (abstract, Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use RF power to generate the plasma in the invention of Dickenson because Dickinson teaches that the plasma can 2 product in the present of the plasma; however, such converting is inherent, as taught by Applicant, i.e. “when HBr is energized, it forms Br2” (abstract).       Dickinson, Cheng and Shufflebotham also fail to teach reacting the Br2 with the abating reagent comprising water vapor to form HBr in the present of the plasma; however, such reacting is inherent, as taught by Applicant, i.e. “the addition of H2O in the plasma reactor quenches the Br2 and Cl2 emissions, as the H atoms recombine with the Br atoms and the Cl atoms to form HBr and HCl” (abstract).--Claims 2, 5, 8, 9, 10, 11, 12: It is noted that the total reagent flow is 30-1800 sccm, which is greater than 5 times the flow of HBr, greater than the flow of CF4, and greater than 15 times the maximum amount of Br2 byproducts that is possibly formed from the HBr gas.--Claims 6, 13: It is noted that the total reagent flow, i.e. 30-1800 sccm, may be less than the amount of PFC, i.e. 10-100 sccm.--Claims 7, 14: Dickinson further teaches to use several kW of power ([0030]). 
Response to Arguments
Applicant's arguments filed June 29, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the claimed gas ratios, this arguments is persuasive.  Rejections based on newly found prior arts are shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713